Exhibit 10.1


FORM OF AMENDMENT TO ORIGINAL 2008 PERFORMANCE RSU AWARD AGREEMENT

[NAME]
[ADDRESS]

Dear              :

        On              , 2008, (the “Grant Date”) you were granted a Restricted
Stock Unit (“RSU”) Award (the “Original Award”) pursuant to Section 8 of the
2006 FBR Capital Markets Corporation Long-Term Incentive Plan (the “Plan”). The
Original Award covered             RSUs and each RSU represented the right to
receive one share of the common stock of FBR Capital Corporation (“FBRCM” or the
“Company”), subject to the terms and conditions set forth in the Plan and the
agreement evidencing the Original Award.

        The Compensation Committee of the Company’s Board of Directors (the
“Committee”) has decided to offer you the opportunity to amend the Original
Award. If you accept the offer, the Original Award (a) will be amended so that
you will the opportunity to earn             RSUs that will vest based on your
continued employment (as explained more fully below) and (b) will be cancelled
and terminated with respect to the remaining             RSUs that are subject
to the Original Award.

        If you accept the offer to amend the Original Award, you also will
receive two new awards under the Plan. The first new award will be the grant of
RSUs that will vest if the Company’s stock price meets a performance objective.
The second new award will be the grant of an option to purchase Company stock.
Your rights under the new awards will be subject to the terms and conditions set
forth in the Plan and new award agreements (which are enclosed with this
letter).

        The Committee’s offer is contingent upon your acceptance and your
entering into a restrictive covenant agreement in the form approved by the
Committee. Your Original Award will not be amended and you will forfeit the two
new awards described in the preceding paragraph unless you enter into the
restrictive covenant agreement before August 27, 2008.

        The remainder of this letter sets forth the terms of your amended RSU
Award covering              RSUs, if you accept the offer to amend the Original
Award:

        Restriction Period/Vesting: Your RSU Award will have a restriction
period that will lapse based on continued employment. One third of your RSU
Award will vest on the third, fourth and fifth anniversaries of the Grant Date
if your employment with FBRCM continues until the applicable anniversary. During
the restriction period you will not be able to sell or transfer the RSUs that
are subject to your award.

        Settlement of Units: As soon as practicable after the restriction period
lapses (but no later than March 15 of the year following the year in which the
RSUs vest), the Company will issue shares of its common stock to you in
settlement of the vested RSUs and you will have full ownership rights in those
shares. The number of shares that will be issued will equal the number of RSUs
that vest.

        Dividend Equivalents: FBRCM at this time has no intention of paying a
dividend. However, if FBRCM chooses to pay a dividend in the future, you will be
entitled to receive cash payments equivalent to any cash, stock or other
property dividends that are paid on shares of the Company’s common stock during
the period beginning on the Grant Date and ending on the earlier of (a) the date
that you vest in the RSUs or (b) the date that you forfeit the RSUs. Your right
to receive these dividend equivalents, if any, is subject to the same vesting
requirements that apply to the RSUs. Any dividends that are payable to you will
be paid at the same time that shares of Company common stock are issued in
settlement of your RSUs. Such payments will be treated as compensation
reportable on your Form W-2 (rather than as dividend income).

        Shareholder Rights: You will not have any rights as a shareholder of the
Company with respect to the RSUs. You will have rights as a shareholder,
including the right to vote and receive dividends, on and after the date that
the Company issues shares of its common stock in settlement of vested RSUs.

        Change in Control: In the event of a Change in Control, the Committee
will determine the impact of the Change in Control, including whether the RSU
Award will vest in accordance with section 11.2 of the Plan or be assumed or
substituted in accordance with Section 11.3.

        If You Leave FBRCM: If you leave FBRCM before the end of the restriction
period, you will forfeit the restricted or unvested portion of the RSU Award. As
provided in the Plan, you may vest in additional RSUs if your employment ends on
account of your death, disability or retirement or if you are terminated as part
of a reduction in force. For purposes of your RSU Award, the term “disability”
means that you are entitled to receive (but for any waiting period), benefits
under a long-term disability insurance plan or policy maintained by the Company.
The term “retirement” means a separation from service that is recognized as
retirement under the Company’s retirement policy.

        Taxes: You are strongly advised to consult with your own tax
professional concerning the tax implications of your RSU Award based on your
particular circumstances. FBRCM cannot provide you with tax advice. RSUs differ
from other forms of incentive compensation in many ways, including how they are
treated for tax purposes. Generally, in the U.S., you will not be taxed at the
time of the grant. However, upon settlement of the RSU Award, the value of the
Company common stock and any cash or other property issued or paid to you is
taxed as ordinary income and you are required to pay taxes at that time. The
shares will not be released until payment for the taxes is received. FBRCM will
provide you with instructions for making payments closer to your vesting date.

        Acceptance of Amendment: You will be able to accept the offer to amend
the Original Award on Fidelity’s Stock Plan Administration website at
netbenefits.fidelity.com. You will be receiving additional information regarding
Fidelity’s administration of RSU Awards.

Please contact             at              if you have any questions.

Name of Officer Signing Letter:
Title: